Order modified by striking from the first ordering paragraph the words “ in all respects confirmed ” and in place thereof inserting the words “ confirmed as to defendants George B. Barker and Grace I. Barker, and disaffirmed as to defendant Kings Realty Company, a domestic corporation; ” and by striking from the second ordering paragraph the words “ Kings Realty Company, a domestic corporation.” As thus modified, the order, in so far as appealed from, is unanimously affirmed, with ten dollars costs and disbursements to appellant. The appellant, by reason of an express provision to that effect in the bond, was not released as surety upon the extension of the mortgage, executed and delivered between a subsequent assignee of the mortgage and subsequent owner of the premises. However, in the extension agreement there were modifications and other changes materially adding to the burden of the surety. Under the circumstances, the liability of appellant was released, it being conceded that the full amount due on foreclosure was less than the value of the property at the time of the execution and delivery of the extension agreement. {Antisdel v. Williamson, 165 N. Y. 372; Becker y. Faber, 280 id. 146.) Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ.